91 F.3d 171
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Robert L. PASINELLA, Petitioner,v.MERIT SYSTEMS PROTECTION BOARD, Respondent,andUnited States Postal Service, Intervenor.
No. 95-3631.
United States Court of Appeals, Federal Circuit.
June 27, 1996.
ORDER

1
The court questions sua sponte whether this petition for review should be dismissed.


2
On August 28, 1995 this court denied petitioner's motion for leave to proceed in forma pauperis.  Petitioner has not paid the filing fee.  See Guide for Pro Se Petitioners and Appellants, p 4 (failure to pay the filing fee will result in dismissal of case);  see also Fed.Cir.R. 45.


3
Upon consideration thereof,

IT IS ORDERED THAT:

4
(1) Pasinella's petition for review is dismissed.


5
(2) Each side shall bear its own costs.